            Case 1:18-cv-01781-PGG-BCM Document 176 Filed 05/27/20 Page 1 of 2

                                                                                              370 LEXINGTON AVENUE

FRANK LLP                                                                                     SUITE 1706
                                                                                              NEW YORK, NY 10017
                                                                                              212 682 1853
ATTORNEYS AT LAW                                                                              212 682 1892 FAX
                                                                                              gfrank@frankllp.com
                                                                     5/27/20                  www.frankllp.com



                                                                            May 27, 2020

      VIA ECF
      Hon. Barbara Moses, U.S.M.J.
      United States District Court
      Southern District of New York
      500 Pearl St., Room 740
      New York, NY 10007

      Re:    Michelo et al. v. Nat’l Collegiate Student Loan Trust 2007-2 et al., 18-CV-1781
             Bifulco et al. v. Nat’l Collegiate Student Loan Trust 2004-2 et al., 18-CV-7692

      Dear Judge Moses:

            We represent Plaintiffs in the above-referenced actions, and write jointly with the
      Transworld Defendants (“TSI”), concerning TSI’s motion to quash the subpoena of TSI’s “Affiant
      X” (Dkt. No. 172 in Case No. 18-cv-1781; [Not Docketed] in Case No. 18-cv-7692).

              TSI filed its motion on ECF under seal on Friday, May 22, 2020. Due to the filing being
      made under seal, Plaintiffs and TSI were not able to access the motion. Plaintiffs twice emailed
      TSI on Friday afternoon, to alert TSI that Plaintiffs had not been served; TSI did not immediately
      respond while investigating the cause of the inability to access the filing. Unfortunately, the access
      limitation was not identified by TSI until after the Clerk’s office was closed.

               TSI did not serve the motion on Plaintiffs until late yesterday when the inability to access
      the filing was remedied (May 26).

              If TSI’s motion had been served when filed, Plaintiffs’ deadline for opposing would have
      been May 29. See L. Civ. R. 6.1(a). Due to the unexpected delay in service, as well as obligations
      that Plaintiffs’ counsel have in other matters next week, we request that Your Honor order that
      Plaintiffs’ deadline for opposing TSI’s motion be set at June 8, 2020.

             We thank the Court for Your prompt attention this request.



                                             Application GRANTED. Plaintiffs shall file their
                                             opposition to TSI's motion to quash no later than
                                             June 8, 2020. SO ORDERED.


                                             ___________________________
                                             Barbara Moses, U.S.M.J.
                                             May 27, 2020
     Case 1:18-cv-01781-PGG-BCM
          1:18-cv-07692-PGG-BCM Document 176
                                         112 Filed 05/27/20 Page 2 of 2
Hon. Barbara Moses
Page 2


Respectfully submitted,

 FRANK LLP                              SESSIONS, FISHMAN, NATHAN
                                        & ISRAEL
  /s/ Gregory A. Frank
 Gregory A. Frank (GF0531)               /s/ James K. Schultz
 Marvin L. Frank (MF1436)               James K. Schultz
 Asher Hawkins (AH2333)
                                        1545 Hotel Circle S., Suite 150
 370 Lexington Avenue, Suite 1706       San Diego, Calif. 92108
 New York, NY 10017                     Tel: 619.758.1891
 Telephone: (212) 682-1853              Fax: (877) 334-0661
 Facsimile: (212) 682-1892              jschultz@sessions.legal
 gfrank@frankllp.com
 mfrank@frankllp.com                    Attorneys for Defendants
 ahawkins@frankllp.com                  TRANSWORLD SYSTEMS INC. AND
                                        EGS FINANCIAL CARE INC.
 Attorneys for
 PLAINTIFFS AND THE CLASSES
